Citation Nr: 0418381	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-01 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was sent 
for additional development of the evidence in January 2003 
and was remanded in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminary review of the record reveals that the veteran was 
not notified of the examinations scheduled for him in May 
2003.  The record reflects that the veteran notified the RO 
of his change of address by way of correspondence received by 
the RO in August 2000.  Nevertheless, the notice of his VA 
examinations was mailed to his old address in March 2003.  
Therefore, the Board believes that new examinations must be 
scheduled for the veteran.  The RO should note the new 
address of record for the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for a 
VA audiological examination.  The claims 
folder must be made available to the 
examiner.  Based on the audiological 
examination findings and the information 
in the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss and tinnitus is the result 
of injury or disease the veteran had in 
service from August 1975 to August 1979.

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder must be made available to the 
examiner.  Based on the examination 
findings and the information in the 
claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any right 
hand disability is the result of injury 
or disease the veteran had in service 
from August 1975 to August 1979.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for any 
of the claimed disabilities is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




